491 S.E.2d 535 (1997)
ROSIE J., on her own behalf, and on behalf of all women similarly situated, Raleigh Women'S Health Organization, and John Marks, M.D.
v.
NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES, C. Robin Britt, Sr., in his official capacity as Secretary of the North Carolina Department of Human Resources, and James Hunt, in his official capacity as Governor of North Carolina.
No. 232PA96.
Supreme Court of North Carolina.
October 3, 1997.
*536 Center for Reproductive Law & Policy by Eve C. Gartner, New York City; and Ferguson, Stein, Wallas, Adkins, Gresham & Sumter by Thomas M. Stern, Chapel Hill, for plaintiff-appellants.
Michael F. Easley, Attorney General by Belinda A. Smith, Assistant Attorney General, for defendant-appellees.
Moore & Van Allen, PLLC by Jonathan D. Sasser, Raleigh, on behalf of The American Civil Liberties Union of North Carolina Legal Foundation, The South Mountain Women's Health Alliance, NC Equity, and The National Association of Social Workers on Behalf of Its North Carolina Chapter, amici curiae.
*537 Stam, Fordham & Danchi, P.A. by Paul Stam, Jr., Apex, on behalf of North Carolina Right to Life, Inc., amicus curiae.
WEBB, Justice.
The plaintiffs first argue that when the General Assembly restricted the use of the State Abortion Fund to eliminate payments for medically necessary abortions, the defendants were obligated to fund such abortions using the State's contribution to the Medical Assistance Fund. Assuming the defendants could have used the Medical Assistance Fund in this way, we do not believe this was the intent of the General Assembly. We cannot believe the General Assembly intended for the defendants to pay for abortions from another source when it had so radically restricted payments from the Abortion Fund. The question is whether this action of the General Assembly is constitutional.
The plaintiffs next say that it was error to grant the motion to dismiss because the allegations of the complaint raised factual issues. They say that they can introduce evidence that without the abortion funding, eighteen to twenty-three percent of Medicaid-eligible women will carry unwanted pregnancies to term. They also say they can show the dramatic effect on the health and well-being of those indigent women who are deprived of medically necessary abortions.
Whether a woman should carry a pregnancy to term and the asserted dire consequences of the State's refusal to fund abortions are not determinative of the issues in this case. No person has the constitutional right to have the State pay for medical care. The question in this case is whether the State has violated Rosie J.'s constitutional rights by paying for medical services for some, including childbirth expenses, while refusing to pay for an abortion for Rosie J. This is a legal and not a factual question.
In passing on the claim of the plaintiffs, we must first determine whether indigent women who need medically necessary abortions are members of a suspect class or are being deprived of a fundamental right by the refusal of the State to fund abortions for them. If either condition exists, the actions of the State would be subject to strict scrutiny, and the State would have to show a compelling State interest to justify its action. Texfi Industries, Inc. v. City of Fayetteville, 301 N.C. 1, 269 S.E.2d 142 (1980).
Indigent women are not a suspect class. They have not been subjected to a history of purposeful unequal treatment so as to command extraordinary protection from the democratic political process. In San Antonio Indep. School Dist. v. Rodriguez, 411 U.S. 1, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973), the United States Supreme Court held that to be a fundamental right, the right must be explicitly or implicitly guaranteed by the Constitution. To have the State pay for an abortion is not a right protected by the North Carolina Constitution and is not a fundamental right.
The test we must apply to determine the constitutionality of the State's action is whether it bears any rational relation to a legitimate governmental objective. State ex rel. Util. Comm'n v. Carolina Util. Cust. Ass'n, 336 N.C. 657, 681, 446 S.E.2d 332, 346 (1994). The encouragement of childbirth is a legitimate governmental objective. Stam v. State, 47 N.C.App. 209, 219, 267 S.E.2d 335, 342-43 (1980), aff'd in part, rev'd in part on other grounds, 302 N.C. 357, 275 S.E.2d 439 (1981). The State may encourage childbirth by refusing to fund abortions.
The plaintiffs contend that there is not a rational relation between the restrictions on abortions and the Medical Assistance Program, which provides that medical care be provided to indigent persons when it is essential to the health and welfare of such persons. N.C.G.S. § 108A-55(a) (1994). The plaintiffs also say the restriction on abortions does not bear a rational relation to the basic goal of the Department of Human Resources, which is to "assist all citizensas individuals, families, and communitiesto achieve and maintain an adequate level of health, social and economic well-being, and dignity." N.C.G.S. § 143B-137 (1993).
It is not necessary that State action be rationally related to all State objectives. It *538 is enough that it is related to some legitimate State objective. That is the case here.
We have held here that the action of the General Assembly in placing severe restrictions on the funding of medically necessary abortions for indigent women is valid. It follows that this action does not violate Article I, Section 1; Article I, Section 19; or Article XI, Section 4 of the Constitution of North Carolina.
We have not relied on any federal court cases because the plaintiffs based their argument on the Constitution of North Carolina. The federal cases are consistent with this opinion. See Harris v. McRae, 448 U.S. 297, 65 L.Ed.2d 784 (1980); Maher v. Roe, 432 U.S. 464, 97 S.Ct. 2376, 53 L.Ed.2d 484 (1977); Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147.
The judgment of the Superior Court is affirmed for the reasons stated in this opinion.
AFFIRMED.
PARKER, Justice, dissenting.
I respectfully dissent. In my view the determinative question in this case is not whether there is a fundamental right to have the State fund an abortion or any fundamental right. Clearly, no such right exists. The determinative question is whether the State's policy of refusing to fund medically necessary abortions for Medicaid eligible women while funding all other medically necessary treatments incident to the pregnancy of Medicaid eligible women impermissibly interferes with a pregnant woman's right to choose abortion without unduly burdensome governmental interference. See Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973). Plaintiffs argue, and I agree, that the allegations of the complaint, if proved, would support a constitutional challenge under Article I, Section 19 of the North Carolina Constitution.
Accordingly, I would reverse the trial court's order allowing defendants' Rule 12(b)(6) motion and remand for trial on the merits.